DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive.  
Fig. 11 of Ikeda disclose wherein the first active layer, the second active layer and the third active layer are in contact with the first conductive type semiconductor because all the elements of Fig. 11 of Ikeda is a contacting physical structure, and as such there are indirect contact as well as direct contact within the structure, and the applicant did not claim a direct physical contact between the first active layer, the second active layer and the third active layer.
In response to the applicant argument against rejection of claim 5, however, the examiner is not persuaded because the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising there from. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicants must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). In addition, the claims are obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda 20010050531.




    PNG
    media_image1.png
    568
    1033
    media_image1.png
    Greyscale


Regarding claim 1, fig. 11 of Ikeda discloses a semiconductor device comprising: 
a light emitting structure including a first conductive type semiconductor layer 25, a plurality of active layers ((73-75)/53/23) disposed to be spaced apart on the first conductive type semiconductor layer, and a plurality of second conductive type semiconductor layers (41/52/22) disposed on the plurality of active layers, respectively; 
a first electrode 28 electrically connected to the first conductive type semiconductor layer; and
a plurality of second electrodes (29/33)  electrically connected to the plurality of second conductive, type semiconductor layers, respectively, wherein: 
the plurality of active layers include a first-active layer 23, a second active layer (73-75), and a third active layer 53; 

the first active layer23 emits light in a blue wavelength band (par [0103]) while the second active  layer (73-75) emits light in a green wavelength band (par [0103]); and 
a height of the second active layer (examiner labeled as A) is smaller than a height of the first active layer (examiner labeled as C) and a height of the third active layer (examiner labeled as B),
wherein the first active layer, the second active layer and the third active layer are in contact with the first conductive type semiconductor (note there exist physical indirect contact within the structure, and the applicant did not claim a direct physical contact).

Regarding claim 2, fig. 11 of Ikeda discloses wherein: a height of the third active layer differs from heights of the first and second active layers; and 
the third active layer emits light in a red wavelength band (par [0103]). 

Regarding claim 9, fig. 11 of Ikeda discloses wherein the second active layer is disposed between the first active layer and the third active layer. 

Regarding claim 17, fig. 11 of Ikeda discloses wherein the first electrode and the plurality of second electrodes are rotationally symmetric (meaning from the center each electrode, if one rotate each of the electron from the center then it is rotationally sysmmetric). 

. 

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (different interpretation). 


    PNG
    media_image1.png
    568
    1033
    media_image1.png
    Greyscale


Regarding claim 1, fig. 11 of Ikeda discloses a semiconductor device comprising: 
a light emitting structure including a first conductive type semiconductor layer (combination of 31/51/52 and 72), a plurality of active layers ((73-75)/53/23) disposed to be spaced apart on the first conductive type semiconductor layer, and a plurality of second conductive type semiconductor layers (25, 77 and 25) disposed on the plurality of active layers, respectively; 
a first electrode 33 electrically connected to the first conductive type semiconductor layer; and

the plurality of active layers include a first-active layer 23, a second active layer (73-75), and a third active layer 53; 
the light emitting structure includes a first light emitter 20 including the first active layer 23, a second light emitter 70 including the second active layer (73-75), and a third light emitter 50 including the third active layer 53; 
the first active layer 23 emits light in a blue wavelength band (par [0103]) while the second active  layer (73-75) emits light in a green wavelength band (par [0103]); and 
a height of the second active layer (examiner labeled as A) is smaller than a height of the first active layer (examiner labeled as C) and a height of the third active layer (examiner labeled as B),
wherein the first active layer, the second active layer and the third active layer are in contact with the first conductive type semiconductor (note there exist physical indirect contact within the structure, and the applicant did claim a direct physical contact).

Regarding claim 2, fig. 11 of Ikeda discloses wherein: a height of the third active layer differs from heights of the first and second active layers; and 
the third active layer emits light in a red wavelength band (par [0103]). 

Regarding claim 4, fig. 11 of Ikeda discloses wherein: the first conductive type semiconductor layer includes a base part 31/51 and a plurality of convex parts (52 and 72) and concave parts (empty region between 52 and 72 and on the sides outer sides of 52 and 72) disposed on the base part 31; the plurality of active layers are disposed on the plurality of convex parts; and 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda.
Regarding claim 5, Ikeda discloses claim 4, but does not disclose wherein a thickness of the concave part is in a range of 10% to 60% of the maximum thickness of the light emitting structure. 
However, although Ikeda is silent about the claimed ranges wherein a thickness of the concave part is in a range of 10% to 60% of the maximum thickness of the light emitting structure, it should be noted that a range does exist in Ikeda reference.
Therefore, the prior art of Ikeda provides foundation for experimental optimization and suggests a progress of changes in size/proportion in order to form an element to meet the applicant design specification.
Note that while the structure of Ikeda does not quantitatively state wherein a thickness of the concave part is in a range of 10% to 60% of the maximum thickness of the light emitting structure, 
Therefore, it would have been obvious to one of ordinary skill in the art to form device of Ikeda wherein a thickness of the concave part is in a range of 10% to 60% of the maximum thickness of the light emitting structure in order to form an element to meet the applicant design specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829